 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE

10   VINCENT C. HENNING,                                 Civil No. 3:19-CV-05911-RAJ

11            Plaintiff,

12            vs.                                         PROPOSED ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

16   case be reversed and remanded, pursuant to sentence four of 42 U.S.C. § 405(g), for further

17   administrative proceedings. On remand, the Administrative Law Judge should:

18      •     Reevaluate the severity and nature of the claimant’s impairment chronic fatigue

19            syndrome and its effects pursuant to Social Security Ruling 14-1p;

20      •     Reevaluate the medical evidence of record, the claimant’s subjective complaints, the lay

21            witness testimony, and the residual functional capacity;

22      •     Obtain supplemental vocational expert evidence to clarify the effect of the assessed

23            limitations on the claimant’s ability to perform other work in the national economy;

24

     Page 1         PROPOSED ORDER - [3:19-CV-05911-RAJ]
 1
        •     Offer the claimant an opportunity for a new hearing, take any further action needed to
 2
              complete the administrative record, and issue a new decision.
 3
     Upon proper presentation, this Court will consider Plaintiff’s application for costs and attorney’s
 4
     fees under 28 U.S.C. § 2412(d).
 5
              DATED this 11th day of February, 2020.
 6

 7

 8                                                         A
 9                                                         The Honorable Richard A. Jones
                                                           United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2      PROPOSED ORDER - [3:19-CV-05911-RAJ]
